   8:20-cr-00141-BCB-MDN Doc # 40 Filed: 09/14/20 Page 1 of 1 - Page ID # 80




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:20CR141

        vs.
                                                                          ORDER
LACEE TUTTLE,

                        Defendant.


       This matter is before the court on Defendant's UNRESISTED MOTION TO EXTEND
PRETRIAL MOTION DEADLINE [39]. For good cause shown, I find that the motion should
be granted. Defendant will be given an approximate 7-day extension. Pretrial Motions shall be
filed by September 21, 2020.


       IT IS ORDERED:
       1.      Defendant's UNRESISTED MOTION TO EXTEND PRETRIAL MOTION
DEADLINE [39] is granted. Pretrial motions shall be filed on or before September 21, 2020.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between September 14, 2020, and September 21,
2020, shall be deemed excludable time in any computation of time under the requirement of the
Speedy Trial Act for the reason defendant's counsel required additional time to adequately
prepare the case, taking into consideration due diligence of counsel, and the novelty and
complexity of this case. The failure to grant additional time might result in a miscarriage of
justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


       Dated this 14th day of September, 2020.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
